Citation Nr: 1131875	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  10-09 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served in the Air National Guard between 1976 and 2003, to include a verified period of active service from May 1984 to July 1985.

The appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Seattle, Washington that, among other things, denied service connection for PTSD and a total rating based on unemployability due to service-connected disability (TDIU).  The Veteran has since relocated to within the jurisdiction of the Reno, Nevada VA.

By rating action dated in April 2010, TDIU was granted.  This is the full grant of this benefit sought on appeal and it is no longer for appellate consideration.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has PTSD of service onset for which service connection should be granted.  

Review of the record discloses that in the substantive appeal dated in February 2010, the Veteran requested a videoconference hearing before a Member of the Board.  It does not appear that he received a response.  The appellant reiterated this request in an e-mail to the Board in April 2010 who forwarded it to the Oakland, California RO.  A reply from the Oakland in May advised him that he would be notified by mail of a hearing when scheduled.  No subsequent documentation of record indicates that a hearing was scheduled.  The claim was certified to the Board for disposition in September 2010. 

After receipt of the claims file by the Board, a letter was received from the Veteran in October 2010 again requesting a videoconference hearing, to be held at the Las Vegas, Nevada.  This request must be addressed prior to further consideration and adjudication of the claim on appeal.  The RO should thus schedule the Veteran for a videoconference hearing. See 38 U.S.C.A. § 7107 (West 2002 & West 2011); 38 C.F.R. §§ 20.703, 20.704 (2011).

In his correspondence, the Veteran also related that he received treatment for PTSD at the Sonora [CA] VA clinic.  The most recent VA outpatient record date through December 2008.  As there is notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating from January 2009 should be requested from the Sonora VA and associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a videoconference hearing before a Member of the Board.  

2.  VA outpatient records dating from January 2009 evidencing treatment for psychiatric disability should be retrieved from the VA Sonora clinic and associated with the claims folder.

3.  After taking any further development deemed appropriate, readjudicate the claim.  If the benefit is not granted, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


